DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/287,336, the examiner acknowledges the applicant's submission of the Request for Continued Examination (RCE) and Information Disclosure Statement (IDS) dated 1/21/2022. At this point, claims 4-8 have been amended and claims 1-2 and 9-18 are cancelled. Claims 3-8 and 19-22 are allowable. 
Allowable Subject Matter
Claims 3-8 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claim 3, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…generating, by a control circuit, an indication as a response to detecting the trigger event; providing, by a flash translation layer (FTL), the indication to a plurality of processors; and generating, by the plurality of processors, a barrier command, wherein the barrier command propagates through all of the plurality of command queues until reaching the one or more memory dies”, as for claim 19, the limitations of “detecting, by a controller, a trigger event, wherein the trigger event corresponds with a threshold time duration, wherein the threshold time duration comprises a time since previously updatinq and storinq control information; providing, by a flash translation layer (FTL), an indication to a plurality of processors, wherein the plurality of processors generates a barrier command”.
The prior art of Zaltsman (US PGPUB 2014/0059270) teaches wherein one possible way for the host to enforce a certain order of execution is to write all the data generating, by a control circuit, an indication as a response to detecting the trigger event; providing, by a flash translation layer (FTL), the indication to a plurality of processors; and generating, by the plurality of processors, a barrier command, wherein the barrier command propagates through all of the plurality of command queues until reaching the one or more memory dies”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135